Citation Nr: 0119216	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left arm malignant 
melanoma, status post excision.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from November 1951 to November 1955, and from January 
1956 to January 1972, when he retired.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a April 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 
which denied the appellant's claim of entitlement for 
malignant melanoma, status post excision left arm. 


REMAND

The appellant filed a claim for service connection for 
malignant melanoma, status post excision.  The claim was 
denied.  The basis for the denial was that the claim was not 
well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veteran's Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain any additional service medical 
records.  See Veteran's Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant contends that the malignant melanoma removed 
from his left arm in 1997 is etiologically related to the 
extreme sunlight exposure he experienced while he was serving 
in the Republic of Vietnam.  The appellant presented the 
view, in his November 9, 2000 hearing, that during the period 
in which the appellant was in Vietnam he was stationed at Fan 
Rang Air Base where the temperatures would regularly reach 
139 degrees during the day and drop to only 119 degrees at 
night.  The appellant reports that he spent all but 90 days 
in Fan Rang.  See RO Hearing Transcript p. 1.

After the appellant's discharge from the Air Force, he worked 
at West Esterfield Airport for a period of ten years.  
Subsequently, he worked as a building superintendent in the 
Louisiana school system for fourteen years. The appellant 
indicates that neither job required much exposure to the sun.  
See RO Hearing Transcript pp. 5-6.

In 1997, the appellant went to a private doctor who treated 
him for a nodule on his left arm.  The lesion was determined 
to be a "nodular malignant melanoma with the depth of tumor 
invasion being 5.2 mm."  The appellant subsequently 
underwent surgery and chemotherapy. 

An appellant may establish service connection through actual 
direct causation, and/or the presumptions established under 
38 U.S.C.A. § 1116 (West 1991 & Supp 2000). See 38 C.F.R. § 
3.303(d) (2000); 38 C.F.R. § 3.307 (2000); Combee v. Brown, 
34 F.3d 1039 (1994); McCartt v. West, 12 Vet. App. 164 
(1999).  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Douglas v. 
Derwinski, 2 Vet. App. 103, 110 (1991) (remanded in part for 
the Board to consider the issue of direct service connection 
for appellant's carcinoma based on excessive exposure to the 
sun during his tenure as a deckhand in the Pacific Theater).

The appellant has provided statements from two medical 
doctors who each stated, in substance, that although his 
melanoma did not develop within one year from his time in 
service, melanoma usually develops many years after extreme 
sun exposure has been encountered.

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case. See Murphy v. Derwinski, 1 Vet. App. 
78 (1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2. An appropriate physician should review 
the appellant's file.  The reviewer 
should review the claims file, and 
records obtained pursuant to paragraph 1 
above and determine the approximate date 
of the onset of the appellant's 
malignant melanoma of the left arm.  The 
reviewer should also determine the 
etiology of any such disease and opine 
as to whether it is at least as likely 
as not that such is related to the 
appellant's service, to include reported 
exposure to extreme sunlight while 
serving in the Republic of Vietnam.  A 
written review should be placed in the 
claims file.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

